.By the Court:
The issue of law raised is whether or not the annual board of equalization of railroads has power to act as a board of appraisers, and, if satisfied that it ought to be done, proceed to increase the aggregate value of the railroads of the state for the purposes of taxation in excess of that fixed and returned by the boards of county auditors.
We answer the question in the negative. The power delegated to this board is given by sections 2811 and 2812 of the Revised Statutes, by the provisions of which it is made the duty of the board to equalize the values of the property of railroad companies as the same are fixed by the county auditors by adding to the valuation of the property of such companies as have been undervalued, and deducting from the valuation of the property of such as have been overvalued, not, however, reducing the aggregate; and when the board has complied with these requirements, its duties are fully performed.

Demurrer sustained and petition dismissed.

Min shall, C. J., Williams, Burket, Spear, Davis and Shauck, JJ., concur.